 SHERIDAN PETER PAN STUDIOS, INC.3tion over retail or nonretail enterprises and that, therefore, the Boardwould not assert jurisdiction over the Employer's operations withrespect to disputes cognizable under Sections 8, 9, and 10 of the Act.'MEMBER RODGERS took no part in the consideration of the aboveAdvisory Opinion.2 The Board,as inEl Pa8oandChartiers,is not here deciding whether or not it wouldassert jurisdiction over country clubs which do meet the retail or nonretail standards.SheridanPeterPan Studios,Inc. andOfficeEmployees Inter-nationalUnion, AFL-CIO, Petitioner.Case No. 13-IBC-9170.August 19, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, ahearing washeld before Richard P. Gethner,hearingofficer.The hearingofficer's rulingsmade at thehearing are free fromprejudicialerror and arehereby affirmed.Pursuant to theprovisions of Section 3 (b) ofthe Act, the Boardhas delegatedits powers in connectionwiththis caseto a three-memberpanel [Chairman McCullochand Members Rodgers and Leedom].Upon the entire recordin this case,the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labororganizationinvolvedclaims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer operates a home photographic portrait business intheMetropolitan Chicago area.The Petitioner seeks to represent aunit limited to the photographers, of whom there are about 23, on theground that they are a craft or departmental group entitled to sepa-rate representation.The Employer disagrees and urges that an ap-propriate unit should comprise, in addition to the photographers, thedarkroom technicians including retouchers, colorists, and finishers,all of whom constitute its technical department.The Employer alsosuggestsas an alternateappropriate unit one consisting of all em-ployees in the threedepartmentsin which its operations are con-144 NLRB No. 5.727-083-64-val. 144-2 4DECISIONSOF NATIONALLABOR RELATIONS BOARDducted-technical,sales,and office.There is no history of collectivebargaining for any of these employees.'The Employer solicits potential customers by telephone and by sales-men.When an order is placed, arrangements are made for a sittingat the customer's home.Notification of the sitting is then given to oneof the Employer's photographers who comes to the home, poses thesubject, and takes the required number of exposures. The film is thenmailed or brought in by the photographer to the Employer's studiowhere it is developed and proofs made. The proofs are taken to thesubject's home by a salesman, and after selection is made, the negativesare retouched and developed, and the finished prints are colored.The photographers are expected to make about 20 home calls perday.Theyare paid afixed amount per call plus a bonus for exceed-ing the specified quota.They drive their own automobiles, but aresupplied witha camera,film, lighting equipment, and backdrops. Thecameras are preset, requiring no adjustment by the photographer oflens openings or exposure time.The number of poses to be taken isfixed by the Employer, and procedures as to other matters involvedin taking pictures are also prescribed.Lighting is supplied throughan electronic strobe, and each photographer must bring his cameraback to the studio once a week in order to have the size of the lensopening adjusted to compensate for the decreased power of the strobe.These .adjustments are made only by Mr. Laney, who supervises boththe photographers and the darkroom technicians.No prior experi-ence, either in taking or developing pictures, is required of the photog-raphers, and they are fully trained in 2 or 3 weeks to carry out theirassigned duties.No particular educational qualifications are requiredfor this work.Without deciding at this time whether portrait photography mayrequire the exercise of craft or technical skills, we consider it obvious,in view of the limited skills and training required of these photog-raphers, that they are not entitled to separate representation eitheras craftsmen or as technical employees.Nor is there any basis forfinding that the photographers alone constitute an appropriate depart-mental group.They constitute only a segment of an administrativedepartment of the Employer which is engaged in an integrated proc-ess, the reproduction of an image through the exposure and develop-ment of film. The fact that the photographers perform their workoutside the studio and under different conditions from the darkroomtechnicians is not itself a sufficient ground for permitting them to beSome of thephotographers went on strike in April 1962 and thereafter met with theEmployerin one or more meetings.The strikers neither requested nor were accorded recog-nition as the representative of all the photographers,and no agreement as to terms or con-ditions of work was entered into. LOCAL 3, INT'L BROTHERHOOD OF ELECTRICAL WORKERS5represented separately from other employees who share like interestswith them through participation in a common endeavor 2As a unit limited to the photographers alone is inappropriate andas the Petitioner does not wish to participate in an election for anyother unit, we shall dismiss the petition.[The Board dismissed the petition.]2 The Board has treated photographers and darkroom technicians as a single categoryfor unit purposes.Thiokol Chemical Corporation,Redstone Division,123 NLRB 888, 892;Westinghouse Air Brake Company, Union Switch & Signal Division,119 NLRB 1391, 1394.Local 3, International Brotherhood of Electrical Workers, AFL-CIOandJack Picoult and Al Picoult d/b/a Jack Picoult.CaseNo. 2-CP 192. August 19, 1963SUPPLEMENTAL DECISION AND ORDEROn April 26, 1963, the United States Court of Appeals for theSecond Circuit handed down its decision declining to enforce theBoard's initial Decision and Order,' and remanding the case for"more adequate findings in the light of this opinion." 2After a re-appraisal of the record in the light of the court's opinion, we reaffirmour previous conclusion that Respondent violated Section 8(b) (7) (C)of the Act.A. The applicable principlesThe court remanded the case to the Board primarily because it wasdoubtful whether the Board had properly applied the second provisoto Section 8(b) (7) (C).Section 8(b) (7) (C) bans picketing forrecognitional or organizational purposes which has been conductedfor more than a reasonable period of time (not to exceed 30 days)without a representation petition having been filed.But the secondproviso to (C) states :That nothing in this subparagraph (C) shall be construed toprohibit any picketing or other publicity for the purpose oftruthfully advising the public (including consumers) that anemployer does not employ members of, or have a contract with,a labor organization, unless an effect of such picketing is to in-duce any individual employed by any other person in the courseof his employment, not to pick up, deliver or transport any goodsor not to perform any services.1137 NLRB 1401.2N.L.R.B. v. Local 3,International Brotherhood of ElectricalWorkers, AFL-CIO (JackPicoult),317 F. 2d 193, 196 (C.A. 2).144 NLRB No. 9.